Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 06/22/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 10-12 & 14-20 are currently pending. 

Response to Arguments
With regard to the 112 Rejection:
Applicant has amended Claims 10 & 17 to clarify the elements of the signal path.  The 112(b) rejection of the Claims 10 & 17 are withdrawn.

Applicant has canceled Claim 15 which renders the 112(b) rejection moot.

With regard to Claim 16, Applicant has authorized the removal of the term “in particular” (see attached interview summary PTO413B) which resolves the ambiguity on distinctly claiming the level of amplitude lessening is required in a monitoring mode. The 112(b) rejection of Claim 16 is withdrawn.

With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-12 & 14-20 have been considered and are moot in light of the Examiner Amendment's and the status of the claims below.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Carniaux 9/22/2021 (See attached interview summary PTO413B).
The application has been amended as follows: 

Claim 15. canceled.

Claim 16. (Currently amended) The sensor device of claim 10, further comprising: a second control unit, which is configured to control the signal generator so that during the monitoring mode, the excitation signals produced with the signal generator each have a lower amplitude, the lower amplitude at least one power of ten lower [[,]] than during normal operation.




Allowable Subject Matter
Claims 10-12, 14 & 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 10 &17. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an apparatus and method  of using a sensor device having a transmitting and receiving sound transducer, a monitoring unit, a control unit and a signal generator along with a first signal path with an amplifier between the signal generator and the 

The closest prior art is Hideo(JPH07140242), which discloses a sensor device having a transmitting  sound transducer, a monitoring unit, a control unit and a signal generator along with a first signal path with an amplifier  between the signal generator and the sound transducer along with a switch to perform monitoring of the signal generator signals.  Hideo does not disclose using a receiving transducer and the second signal impedance monitoring path uniquely separated between the signal generator and the sound transducer.  Modification of Hideo to include a receiving transducer is obvious. However, the clean division of the second signal impedance monitoring path cannot be created as the signal generator has to be configured to have the switch at its output impacting Hideo’s signal processing transmitted with an oscillator and modification of the processor location presently tied to both paths inhibits the claimed separate first and second signal paths between the signal generator and the sound transducer, where the processor location would need to be reconfigured to a monitoring unit presently not connected to both signal paths as required.  The cumulative modifications to the closest prior art would change the transmitting and monitoring functions of Hideo and are therefore not obvious. 

Regarding Dependent Claims 11-12, 14 & 16, 18-20.  The dependent claims further define the invention over the nearest reference by claiming additional features of the second signal path and functions of the monitoring mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856